DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
2.	Applicant's election with traverse of Species III, Figures 1 and 4, wherein claims 1-8 and 18-19 are identified as encompassing the elected species in the reply filed on July 19, 2022 is acknowledged.  The traversal is on the ground(s) that the search classes of the three species will have significant overlap. Accordingly, there is not a serious burden on the examiner.  This is not found persuasive because the three species will require different search queries and different fields of search, even though the inventions are classified together. The requirement is still deemed proper and is therefore made FINAL.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“a processor” recited in Claim 1, Line 5.
“a plurality of receiving antennas” recited in Claim 1, Lines 5-6.
“a processor” recited in Claim 18, Line 6.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
4.	Claims 1, 2, 5 and 18 are objected to because of the following informalities:  
Claim 1 recites “MEMS” in Line 3. Spell out an acronym or abbreviation in the first mention, with the acronym identified in parentheses, then abbreviate and use the acronym throughout the remainder of the claims.
Claim 2 recites a user” and it should be “the user”.
Claim 5 recites a user” and it should be “the user”.
Claim 18 recites “MEMS” in Line 3. Spell out an acronym or abbreviation in the first mention, with the acronym identified in parentheses, then abbreviate and use the acronym throughout the remainder of the claims.
Appropriate correction is required.
	Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-5, 7, 8, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (hereinafter Chan) US-PG-PUB No. 2008/0298621.

Regarding claim 1, Chan teaches
A mechanical wave sensing system (Fig. 1 shows a gesture recognition apparatus 100), comprising: 
a substrate (Figs. 1 and 2 show  a retaining member 230.) adapted to be located on a user's body (Para. [0063], Lines 3-4); 
a plurality of MEMS microphones (Fig. 2 shows a plurality of MEMS microphones 212-220) adapted to receive mechanical waves (the MEMS microphones 212-220 generate acoustic data corresponding to movements of a user's wrist and/or hand….Para. [0070], Lines 1-13), wherein at least one of the plurality of MEMS microphones (i.e. MEMS microphones 212-220) is operably attached to the substrate (Para. [0070], Line 1); 
a processor (Fig. 1 shows a processing unit 300) operably connected to the plurality of MEMS microphones (i.e. MEMS microphones 212-220) and a plurality of receiving antennas (FIG. 1 shows a communication link 310 between the sensor unit 210 and the processor unit 300), wherein the processor (i.e. processing unit 300) is adapted to process measurements of the mechanical waves received by the plurality of MEMS microphone (i.e. MEMS microphones 212-220) and to determine information regarding movement of a body part using the measurements (the MEMS microphones 212-220 generate acoustic data corresponding to movements of a user's wrist and/or hand….Para. [0069]-[0070]).

Regarding claim 2, Chan teaches
The mechanical wave sensing system of claim 1, wherein the plurality of MEMS microphones (i.e. MEMS microphones 212-220) are arranged along a perimeter of a wrist of a user as shown in Fig. 1.

Regarding claim 3, Chan teaches
The mechanical wave sensing system of claim 1, wherein the substrate (i.e. retaining member 230) is adapted to be worn on a wrist as shown in Fig. 1.

Regarding claim 4, Chan teaches
The mechanical wave sensing system of claim 1, further comprising a mechanical wave transmitter (i.e. sensor unit 210) operably attached to the substrate as shown in Fig. 1.

Regarding claim 5, Chan teaches
The mechanical wave sensing system of claim 4, wherein the mechanical wave transmitter (i.e. sensor unit 210) is adapted to transmit waves into a dermal layer of a user of the mechanical sensing system (Fig. 1 and Para. [0070], Lines 1-6).

Regarding claim 7, Chan teaches
The mechanical wave sensing system of claim 4, wherein the mechanical wave transmitter is one of a plurality of mechanical wave transmitters and each of the plurality of mechanical wave transmitters transmits at a unique frequency (each of the plurality of mechanical wave transmitters transmits at a unique frequency since each acoustic signal detected by the sensor, relates to the sound created by an anatomical element in the users body part (e.g. a wrist or hand) as the user performs a gesture….Para. [0077], Lines 15-21).

Regarding claim 8, Chan teaches
The mechanical wave sensing system of claim 1, wherein the determined information regarding movement is contact between fingers of a hand (A gesture recognition apparatus configured for gesture recognition based on movements of a person's body part such as fingers of a user….Para. [0054], Lines 5-10 and Para. [0071], Lines 12-15).

Regarding claim 18, Chan teaches
A mechanical wave sensing system (Fig. 1 shows a gesture recognition apparatus 100), comprising: 
a substrate (Fig. 2 shows a retaining member 230.); 
a MEMS microphone (Fig. 2 shows a plurality of MEMS microphones 212-220) operably connected to the substrate (i.e. substrate of the sensor unit 210) and adapted to receive mechanical waves (the MEMS microphones 212-220 generate acoustic data corresponding to movements of a user's wrist and/or hand….Para. [0070], Lines 1-13); 
a mechanical wave transmitter (Fig. 1 shows a sensor unit 210) operably attached to the substrate (i.e. retaining member 230); and 
a processor (Fig. 1 shows a processing unit 300) operably connected to the MEMS microphone (i.e. MEMS microphones 212-220), wherein the processor (i.e. processing unit 300) is adapted to process measurements of the mechanical waves received by the MEMS microphone and determine information regarding movement of a hand (the MEMS microphones 212-220 generate acoustic data corresponding to movements of a user's wrist and/or hand….Para. [0069]-[0070]).

Regarding claim 19, Chan teaches
The mechanical sensing system of claim 18, wherein the mechanical wave transmitter is one of a plurality of mechanical wave transmitters and each of the plurality of mechanical wave transmitters transmits at a unique frequency (each of the plurality of mechanical wave transmitters transmits at a unique frequency since each acoustic signal detected by the sensor, relates to the sound created by an anatomical element in the users body part (e.g. a wrist or hand) as the user performs a gesture….Para. [0077], Lines 15-21).
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (hereinafter Chan) US-PG-PUB No. 2008/0298621 in view of Heo et al. (hereinafter Heo) US-PG-PUB No. 2015/0215443.

Regarding claim 6, Chan teaches all the features with respect to claim 4 as outlined above. 
Chan does not explicitly teach that the mechanical wave transmitter transmits mechanical waves at a frequency higher than 20 kHz.
Heo teaches of an ultrasonic sensor may be implemented to recognize position information relating to a touch object using ultrasonic waves. (Para. [0072], Lines 1-3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mechanical wave transmitter, as taught by Heo with the ultrasonic sensor, as taught by Heo. The motivation is to use the ultrasonic waves to detect biological signal from the user and provide a control command corresponding to the detected movement pattern.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653